 

EXHIBIT 10.1

 

FB FINANCIAL CORPORATION

 

Non-Employee Director Compensation Policy

 

(Revised as of May 1, 2019)

 

Effective Date

 

On October 18, 2018, the Board of Directors (the “Board”) of FB Financial
Corporation (the “Company”) adopted this Non-Employee Director Compensation
Policy, to be effective May 1, 2019. This policy replaces the Independent
Director Compensation Policy that was adopted on May 18, 2017.

 

Eligibility

 

This policy shall apply to directors of the Company who have been identified by
the Board as “independent” as defined in the New York Stock Exchange listing
standards (each, an “independent director”).  In addition, this policy shall
apply to certain directors of the Company who are not independent directors but
who are not employees of the Company or any parent or subsidiary of the Company,
if the Compensation Committee of the Company determines that such directors
shall be eligible hereunder.  The term “Non-Employee Directors” as used herein
includes all independent directors and all non-employee (but not independent
directors) who are eligible hereunder.

 

Compensation

 

Non-Employee Directors should receive reasonable and appropriate compensation
for the time and effort they spend serving on the Board and its committees and
their exercise of responsibilities and assumption of risk. Compensation should
be competitive in order to retain and attract qualified individuals, but
excessive fees can potentially compromise the objectivity and independence of
Non-Employee Directors. Competitive pay will be measured by comparison to
director compensation in the Company’s appropriate peer group.

 

Compensation will include an appropriate balance of cash and equity-based awards
made under the Company’s stock incentive programs. Equity compensation helps to
align the interests of Non-Employee Directors with those of shareholders. In
general, compensation should not be performance-based to ensure that directors
do not have the same incentives as executive officers of the Company but can
serve as a check on imprudent risk-taking in executive compensation plan design.

 

In determining compensation for Non-Employee Directors, the Board has and will
review the entire fairness of the decision to the Company and its shareholders.
Based on these considerations, the Board has determined the following annual
compensation is appropriate for Non-Employee Directors, which shall remain in
effect until changed by the Board:

 

Annual Cash Compensation:

 

4824-3528-7922

Approved by Board of Directors on October 18, 2018

Page 1 of 7

--------------------------------------------------------------------------------

 

 

a. Base Cash Retainer for All Non-Employee Directors

b. Audit Committee Chair Annual Fee

c. Compensation Committee Chair Annual Fee

d. Nominating and Corporate Governance Chair Annual Fee

 

 

 

 

 

$30,000

$10,000

$6,000

$6,000

 

 

Annual Restricted Stock Unit (RSU) Grant:

 

 

All Non-Employee Directors

$30,000

 

Plan Year

 

Annual compensation will be paid for each “Plan Year” of service as a member of
the Board. For purposes of this policy, the Plan Year commences on May 1 of each
calendar year and ends on April 30.

 

Cash Payment Schedule

 

Annual Cash Compensation. Committee Chair fees will be paid on April 30 of each
year. The Annual Base Cash Retainer for the Plan Year will be paid in arrears on
a quarterly basis, and prorated as described below.

 

Quarterly Service Period

Payment Date

May 1 to July 31

July 31

August 1 to October 31

 

October 31

November 1 to January 31

January 31

February 1 to April 30

April 30

 

 

•

If a Non-Employee Director is newly appointed or elected to the Board at the
Annual Meeting of Shareholders (“Annual Meeting”), then his or her first
quarterly cash payment will be prorated to reflect his or her full calendar
months of service (e.g., if elected to Board in May Annual Meeting, director
will be 2/3 of the quarterly payment for service in June and July).

 

 

•

If a Non-Employee Director is newly appointed or elected to the Board at any
time other than at an Annual Meeting, then his or her first quarterly cash
payment will be prorated to reflect the number of full calendar months of
service between the effective date of the Non-Employee Director’s appointment or
election through the last day of the respective Quarterly Service Period (e.g.,
if on December 15, the first quarterly cash payment will be 1/3 of the quarterly
payment for service in January).

 

 

•

If a Non-Employee Director is not newly appointed or re-elected at the Annual
Meeting, then he or she will not receive any cash payment for services during
the month of such Annual Meeting.

 

 

•

If the payment date is not a business day, then the applicable payment shall be
made on the first business day immediately following the payment date.

 

Election to Receive Stock in Lieu of Cash. By adopting this Policy, the Board
intends to supplement the terms of the FB Financial Corporation 2016 Incentive
Plan (the “Plan”) to permit the elections described in this paragraph. Each
Non-Employee Director may elect to receive all or any portion of the Annual Cash
Compensation (including the Base Cash Retainer, Audit Committee Chair Annual Fee
and Compensation Committee Chair Annual Fee) in the form of the Company’s common
stock, which shall be paid from and shall be subject to the terms of the Plan.
The number of whole shares of Company common stock to be paid is subject to the
availability of shares under the Plan and will be determined by dividing the
amount of the Annual Cash Compensation the Non-Employee Director has elected to
be paid in stock by the Fair Market Value (as defined in the Plan) per share of
Company stock on the date that the date that the cash would have been paid under
this policy. No fractional shares shall be paid. If the Plan does not have
sufficient

4824-3528-7922

Approved by Board of Directors on October 18, 2018

Page 2 of 7

--------------------------------------------------------------------------------

 

shares, the “Committee” that is described as the administrator of the Plan may
allocate shares that are available pro-rata to Non-Employee Directors.

 

Shares of Company common stock received under this election will be 100% vested
and nonforfeitable, and the Non-Employee Director receiving such shares (or his
or her custodian, if any) will have immediate rights of ownership in the shares,
including the right to vote the shares and the right to receive dividends or
other distributions thereon.

 

To elect payment in the form of Company stock, the Non-Employee Director must
deliver a valid Election Form (attached hereto as Appendix A) to the Secretary
of the Company prior to the beginning of a Plan Year, which will be effective as
of the first day of the Plan Year beginning after the Secretary receives the
Election Form. The election will be irrevocable after the commencement of the
Plan Year and will continue for succeeding Plan Years until the Non-Employee
Director makes a new election. The Non-Employee Director may change his or her
election by executing and delivering a new Election Form prior to the
commencement of a new Plan Year.

 

Annual Restricted Stock Unit Grant. Subject to share availability under the
Plan, each Non-Employee Director will receive a grant of restricted stock units
having a grant date fair value of $30,000 (determined in accordance with U.S.
generally accepted accounting principles) (the “Annual RSU Award”), as follows:

 

 

•

The Annual RSU Award is hereby granted on the first business day immediately
following the date of each Annual Meeting that the Non-Employee Director is
elected or remains a member of the Board (or, if the person becomes a
Non-Employee Director at any time other than an Annual Meeting, the grant is
made on the first business day following the effective date on which the person
becomes a Non-Employee Director).

 

 

•

If a Non-Employee Director is newly appointed or elected to the Board at any
time other than at an Annual Meeting, then the number of RSUs subject to his or
her Annual RSU Award will be prorated based on the number of full calendar
months between the effective date of the Non-Employee Director’s appointment or
election through the end of the Plan Year in which service on the Board
commenced.

 

 

•

No award will be made to a Non-Employee Director who is not elected to the Board
or does not remain a director following the Annual Meeting.

 

 

•

The Annual RSU Awards are granted under, and subject to the terms and conditions
of, the Plan and the award certificate attached hereto as Appendix B.

 

 

•

The Annual RSU Award will become fully vested at the end of each Plan Year (the
“RSU Vesting Date”), subject to the Non-Employee Director’s continued service on
the Board on the RSU Vesting Date. If a Non-Employee Director’s service on the
Board terminates for any reason prior to the RSU Vesting Date, then he or she
will forfeit the Annual RSU Award.

 

 

•

By adopting this Policy, the Restricted Stock Unit grant described in this
Policy is made by the Committee each year under the terms of the Plan without
further action required by the Committee.

 

 




4824-3528-7922

Approved by Board of Directors on October 18, 2018

Page 3 of 7

--------------------------------------------------------------------------------

 

 

Appendix A

 

Election to Receive Stock in Lieu of Cash Retainer and Fees

pursuant to the

FB Financial Corporation

Non-Employee Director Compensation Policy

 

Capitalized terms used herein and not otherwise defined have the meanings
assigned such terms in the FB Financial Corporation Non-Employee Director
Compensation Policy (the “Policy”).

 

This constitutes my irrevocable written election under the Policy to receive all
or a portion of my Annual Base Cash Retainer and/or Fees to be earned for the
Plan Year beginning May 1, 2019. I acknowledge that this Election Form is
irrevocable for the Plan Year and will continue for subsequent Plan years until
modified. I may change my election for future Plan Years by executing and
delivering a new Election Form prior to the commencement of a new Plan Year. If
I fail to deliver a new Election Form prior to the commencement of any
subsequent Plan Year, I acknowledge and intend that this Election Form continue
in effect during any subsequent Plan Year until I timely file a new Election
Form; provided, however, that I may completely revoke this election at any time.
I understand that this election is subject to share availability under the Plan.

 

ANNUAL CASH COMPENSATION

please check one, as applicable:

 

□

I hereby elect to receive _____% of my Base Cash Retainer in the form of
non-deferred shares of Stock, to be granted on the same day that the Annual Base
Cash Retainer would be paid in cash.

 

□

I hereby elect to receive _____% of my Audit Committee Chair Annual Fee in the
form of non-deferred shares of Stock, to be granted on the same day that the
Audit Committee Chair Annual Fee would be paid in cash.

 

□

I hereby elect to receive _____% of my Compensation Committee Chair Annual Fee
in the form of non-deferred shares of Stock, to be granted on the same day that
the Compensation Committee Chair Annual Fee would be paid in cash.

 

The balance of my Base Cash Retainer and Annual Fee (if any) will be paid in
cash.

 

Executed this _____ day of _________, 20___.

 

 

 

Print Name:_________________________


Appendix A Page 1 of 1

--------------------------------------------------------------------------------

 

 

Appendix B

 

R E S T R I C T E D  S T O C K  U N I T  A W A R D  C E R T I F I C A T E

 

Non-transferable

 

G R A N T  T O

 

___________________________

(“Grantee”)

 

by FB Financial Corporation (the “Company”) of

 

________ restricted stock units convertible, on a one-for-one basis, into shares
of Stock (the “Units”).

 

The Units are granted pursuant to and subject to the provisions of the FB
Financial Corporation 2016 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages (the “Terms and Conditions”).  By
accepting the Units, Grantee shall be deemed to have agreed to the Terms and
Conditions set forth in this Award Certificate and the Plan. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.

 

Unless vesting is accelerated in accordance with the Plan or Section 1 of the
Terms and Conditions, the Units shall vest (become non-forfeitable) in
accordance with the following schedule, subject to Grantee’s Continuous Service
on each vesting date.

 

 

Vesting Date

Percent of
Units Vesting

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, FB Financial Corporation, acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.

 

FB FINANCIAL CORPORATION

 

 

By:   James Gordon

Its:Chief Financial Officer

 

Grant Date:

 

Award Certificated - Approved by Compensation Committee on 3.1.2018

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

 

1.Vesting of Units.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):

(a)

as to the percentages of the Units specified on the cover page hereof, on the
respective Vesting Dates specified on the cover page hereof, subject to
Grantee’s Continuous Service on each vesting date;

(b)

as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company by reason of Grantee’s death;

(c)

as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company by reason of Grantee’s Disability;

(d)

as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company by reason of Grantee’s Qualifying Retirement.  For purposes of this
Award Certificate, a “Qualifying Retirement” means Grantee’s termination of
employment at or following age 65 with at least ten (10) years of service with
the Company;

(e)

as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company without Cause;

(f)

as to all of the Units, on the occurrence of a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or  

(g)

as to all of the Units, if the Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, on the termination of Grantee’s employment by the Company without Cause
(or Grantee’s resignation for Good Reason as provided in any employment,
severance or similar agreement between Grantee and the Company or an Affiliate)
within two years after the effective date of the Change in Control.

If Grantee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b), (c), (d), (e) or (g) above, Grantee shall
forfeit all right, title and interest in and to the then unvested Units as of
the date of such termination and the unvested Units will be reconveyed to the
Company without further consideration or any act or action by Grantee.

2.Conversion to Stock.  The Units that vest upon a Vesting Date will be
converted to shares of Stock on the Vesting Date (the “Conversion Date”).
Notwithstanding the foregoing, if (i) the Vesting Date occurs by reason of
Section 1(c), (d), (e) or (g) hereof, and (ii) Grantee is a “specified employee”
of the Company (as defined in Section 409A of the Code and applicable
regulations) as of the date of his or her termination of employment, then, to
the extent required by Section 409A of the Code, the shares of Stock will be
delivered to Grantee on the first day of the seventh month following the date of
Grantee’s termination of employment.  The shares of Stock will be registered in
the name of Grantee as of the Conversion Date, and certificates for the shares
of Stock (or, at the option of the Company, statements of book entry notation of
the shares of Stock in the name of Grantee in lieu thereof) shall be delivered
to Grantee or Grantee’s designee upon request of Grantee as soon as practicable
after the Conversion Date.  

3.Dividend Rights. The Units are not entitled to any dividends or dividend
equivalent rights.

4.Voting Rights.  Grantee shall not have voting rights with respect to the
Units.  Upon conversion of the Units into shares of Stock, Grantee will obtain
full voting rights and other rights as a shareholder of the Company.

5.No Right of Continued Service.  Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue to provide services to the Company or any Affiliate.

6.Restrictions on Transfer and Pledge.  No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party,
or shall be subject to any lien, obligation, or

4824-3528-7922

Appendix B Page 2 of 3

--------------------------------------------------------------------------------

 

liability of Grantee to any other party.  The Units are not assignable or
transferable by Grantee other than by will or the laws of descent and
distribution.  

7.Restrictions on Issuance of Shares.  If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units will not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

8.Payment of Taxes.  The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising in connection with the Units. The withholding requirement
shall be satisfied by withholding from the settlement of the Units Shares having
a Fair Market Value on the date of withholding equal to the minimum amount
required to be withheld for tax purposes.

9.Plan Controls.  The terms contained in the Plan are incorporated into and made
a part of this Award Certificate, and this Award Certificate shall be governed
by and construed in accordance with the Plan.  In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Award Certificate, the provisions of the Plan shall be controlling and
determinative.

10.Successors.  This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

11.Severability.  If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12.Notice.  Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to FB Financial Corporation,
211 Commerce Street, Suite 300, Nashville, TN 37201; Attn: Corporate Secretary,
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

13.Clawback.  The Units shall be subject to any compensation recoupment policy
of the Company that is applicable by its terms to Grantee and to awards of this
type.  

 

 

 

 

4824-3528-7922

Appendix B Page 3 of 3